Determination of respondent Commissioner, dated March 30, 2004, terminating petitioner from his employment as a New York City Police Officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Doris Ling-Cohan, J], entered October 28, 2004) dismissed, without costs.
The hearing officer’s findings that petitioner solicited and took cash from two motorists after he had stopped them and threatened to issue summonses to them for purported traffic violations, was supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-180 [1978]), including the duly credited testimony of the two complaining motorists (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). The penalty of termination does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32 [2001]). Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.